323 F.2d 365
UNITED STATES of America, Appellee,v.James Haywood BEAMAN, Appellant.
No. 93.
Docket 28029.
United States Court of Appeals Second Circuit.
Argued October 16, 1963.
Decided October 16, 1963.

Appeal from a judgment of conviction in the United States District Court for the Southern District of New York; Weinfeld, Judge.
Julian C. Tepper, Brooklyn, N. Y., for appellant.
Robert M. Morgenthau, U. S. Atty. for Southern District of New York (Charles J. Fanning, John S. Martin, Jr., Asst. U. S. Attys., of counsel), for appellee.
Before WATERMAN, HAYS and MARSHALL, Circuit Judges.
PER CURIAM.


1
The learned judge below found, after a trial before him without jury, that the Government had established beyond a reasonable doubt that the defendant was guilty of having violated 18 U.S.C. § 2312.


2
In open court we affirm the judgment below.


3
We thank Julian C. Tepper who, having been assigned to represent the appellant, adequately performed his professional duty.